[f10k123112_ex10z14002.gif] [f10k123112_ex10z14002.gif]




Master Consultancy Services Agreement
(November 2010 revision)

[f10k123112_ex10z14003.jpg] [f10k123112_ex10z14003.jpg]

This Master Consultancy Services Agreement is made between:




A

OncoLytika Ltd a company incorporated in England & Wales (registration number
07305115) whose registered office and trading address is at 1 The Firs,
Wilburton, Ely, Cambridgeshire CB6 3FL (‘the Consultancy’), and




B

Singapore Volition Pte. Limited a company incorporated in Singapore with company
number 201016543R whose registered office is at 165 Gangsa Road, Unit 01-70,
Singapore, 670165 (“Volition” or “the Client”).




The Consultancy agrees to supply and the Client agrees to engage the
Consultancy’s Services on the following terms:




1.

Nature of this Agreement




1.1

This is a Master Agreement, and defines the terms under which the Consultancy
will undertake such Services for the Client as may be agreed between the parties
from time to time.




1.2

Entering this Agreement does not of itself oblige the Client to offer any work
to the Consultancy nor for the Consultancy to provide or the Client to accept or
pay for any particular consultancy services. Neither party wishes to create or
imply any mutuality of obligation between themselves either in the course of or
between any performance of the services or during any notice period.  Where it
is agreed between the parties that any Services are to be provided, a schedule
in the form annexed to this Agreement setting out the nature of the Services,
the charging basis, and any other material terms (a ‘Schedule’) will be produced
by the Consultancy and provided to the Client.




1.3

On receipt of a Schedule




1.3.1

if the Client accepts its terms the Client will promptly sign and return one
copy to the Consultancy

1.3.2

if the Client does not accept its terms the Client will promptly advise the
Consultancy.




1.4

Upon a Schedule being signed by both parties, it will become a contract binding
on the parties.




1.5

A contract formed on the basis of a Schedule referencing these terms is governed
only by these terms and by no others, except where both parties expressly agree
in writing. In particular, it is agreed that any Purchase Order or other such
document from the Client is intended for the Client’s own administrative
purposes only, and that notwithstanding its wording, neither a Purchase Order
nor its content will have any legal effect. Save to the extent expressly
provided, all conditions, warranties or other terms implied by statute or common
law are hereby excluded to the fullest extent permitted by law.




1.6

Either party may request change to the nature or scope of Services covered by a
Schedule. Any such request shall be sufficiently detailed to enable the other
party to assess the impact of the proposed change. No such change will become
effective until agreed in writing between the parties.





page 1




--------------------------------------------------------------------------------

[f10k123112_ex10z14002.gif] [f10k123112_ex10z14002.gif]







1.7

This Agreement is not exclusive; the Client acknowledges that the Consultancy
enters this Agreement in the course of its business of providing services to its
customers, and the Consultancy is and remains at liberty to also provide
services to third parties; the Client is and remains at liberty to engage
services (including similar services) from third parties. The Consultancy
reserves the right to decline to provide any advice and assistance outside the
scope of the Services as specified in Schedules agreed between the parties, even
if the Consultancy may previously have provided such additional advice and
assistance.




2.

Services




2.1

The Consultancy will provide Services as agreed from time to time in Schedules,
so far as is reasonably practicable within any agreed timescale, and with all
proper skill and care.




2.2

As an independent professional, the Consultancy will not be subject to direction
or control, and itself accepts the responsibility for the proper provision of
Services. It is the Consultancy’s responsibility to maintain adequate
Professional Indemnity, Employer's Liability, and Public Liability insurance.




2.3

The Consultancy is responsible for maintaining reasonable continuity in
personnel providing Services on its behalf, but reserves the right in its sole
discretion to make changes from time to time; no additional charge will be made
for any handover period, and the Consultancy remains responsible for defining
the scope of any Services to be performed by a substitute, and in any event for
all Services performed on its behalf. Where the Consultancy’s charges are on a
time and materials basis, or where any individual who will provide Services is
named in a Schedule (or the Client has a reasonable expectation that the
Services will primarily be provided by a specific individual), it is the
Consultancy’s responsibility to ensure that the relevant skills and experience
of any replacement personnel remain commensurate with the fee rates charged.




2.4

It is the Client’s responsibility to afford the Consultancy with such access,
information and staff cooperation as the Consultancy may reasonably require for
the proper performance of any Services, and for ensuring that all relevant
Health and Safety policies, risks, information and relevant statutory compliance
measures are disclosed to the Consultancy.




3.

Copyright and Intellectual Property Rights




3.1

The Consultancy and the Client shall retain all right, title and interest in any
patent, patent application, trade secret, know-how and other intellectual
property that was owned by such party prior to the date of this Agreement and no
license grant or assignment, express or implied, is intended by, or shall be
inferred from this Agreement.




3.2

All rights to any inventions and discoveries, know-how, trade-secrets and all
intellectual property rights inherent thereto (“Inventions”), whether patentable
or not, conceived by the Consultancy , or any third party who assists in
performing the Services, whether jointly or solely with others in connection
with the Services, arising out of the performance of any obligations under this
Agreement (“Client Invention”) shall vest and reside with the Client.   The
Consultancy without any additional consideration shall cause each inventor of
the same to promptly take any actions deemed necessary by the Client to assign
and transfer any and all such rights to Client Inventions to the Client and
permit the Client to record, perfect and maintain such rights.




3.3

The Consultancy warrants that it has enforceable written agreements or policies
with all of its employees who receive the Client’s confidential information
under this Agreement assigning to the Consultancy ownership of all Inventions
created in the course of their employment.





page 2




--------------------------------------------------------------------------------

[f10k123112_ex10z14002.gif] [f10k123112_ex10z14002.gif]







3.4

All data generated or arising from the performance of the Services shall be the
exclusive property of Volition.




3.5

Nothing shall prevent the Consultancy from using techniques, ideas, and other
know-how gained during the performance of Services under this Agreement in the
furtherance of its own business, to the extent that such does not result in
disclosure or abuse of confidential information in breach hereof, or any
infringement of any Intellectual Property Rights of the Client.




4.

Charges and Payment




4.1

Estimates are subject to change if based on incorrect information provided by
the Client, or if any specified dependencies / facilities are not available on
time, or if any equipment required to be provided by the Client fails to operate
correctly (save where the engagement itself is for the repair thereof).




4.2

All sums due shall be invoiced and paid as specified in the applicable Schedule.
The Client will pay the Consultancy’s invoices plus VAT within 14 days, Unless
otherwise specified, where payment is on a time and materials basis, the
Consultancy may invoice monthly.




4.3

If any of the Consultancy’s invoices becomes overdue, the Consultancy may
suspend provision of Services, and any agreed timescale will be automatically
extended; the Consultancy may also terminate this Agreement and any current
Schedule for material breach whilst any payment is more than 7 days overdue.




5.

Liability




The Consultancy is not liable for any loss or damage in excess of the higher of
(a) ₤20,000, and (b) 125% of the total sums payable under a Schedule, except
where it may not lawfully exclude or limit liability. Each party expressly
excludes liability for consequential loss or damage, loss of profit, business,
revenue, goodwill or anticipated savings. Any liability or remedy for innocent
or negligent misrepresentation is expressly excluded. Neither party excludes or
limits liability for death or personal injury.




6.

Termination




6.1

Either party may terminate this Agreement at any time when there is no current
Schedule, by immediate written notice.




6.2

Either party may terminate this Agreement and any current Schedule at any time
if the other is in material breach or if the other becomes insolvent, by
immediate written notice.




6.3

Any rights or obligations of a continuing nature shall survive termination.




7.

Force Majeure




If either party is obstructed in performing any of its obligations under a
Schedule by an event outside its reasonable control, then performance to the
extent obstructed is suspended for so long as the obstruction continues. Whilst
performance is suspended and has been so for more than 7 days, either party may
terminate that Schedule by immediate written notice.





page 3




--------------------------------------------------------------------------------

[f10k123112_ex10z14002.gif] [f10k123112_ex10z14002.gif]







8.

Staff obligations and third party rights




8.1

Each party solely retains all the responsibilities and rights of an employer
towards and in relation to its own employees.  No person providing Services is
expected or required to integrate into the Client’s business organisation or
employed workforce.  Neither party seconds its employees or any of them to the
other, nor is it the intention of either party to have or create an
employee/employer relationship with the other. Each party will indemnify the
other against any claims brought by or in relation to its own employees, whether
such claims relate to employment, tax, national insurance, or otherwise.




8.2

Neither party will employ, engage, or otherwise solicit any person who during
the previous 6 months was an employee or sub-contractor of the other and with
whom such party had material contact in connection with Services performed under
any Schedule, until 6 months after that Schedule has terminated.




8.3

No third party rights are intended to be conferred or created by this Agreement
or any Schedule.




8.4

In this term, ‘employees’ includes, so far as the context permits:




8.4.1

in the case of an LLP or partnership, its partners and employees




8.4.2

in the case of a company, its officers and employees.




9.

Confidentiality




Unless the parties have signed a separate agreement containing more specific
provisions in relation to confidentiality (in which case the provisions of such
agreement will continue to apply in lieu of this clause), each party will keep
any confidential information disclosed by the other secret, and on termination
(or sooner if required) will at the option of the owner thereof return or
destroy such confidential information. Neither party may use or take advantage
of any such confidential information without the discloser’s consent, even after
the end of this Agreement. This obligation does not apply to (i) information
known to the receiver before disclosure by the other party, or (ii) information
which becomes public knowledge without fault on the part of the receiver, or
(iii) disclosures made to the extent required by some applicable legal or
regulatory requirement.




10.

Notices




Any notice to be given by either party to the other shall be in writing and may
be sent by recorded delivery to the address of the other and shall be deemed to
be served 2 days following the date of posting.




11.

Law




These terms are governed by the laws of England & Wales, whose courts shall have
sole jurisdiction in relation to all matters arising.




Signed by the parties’ authorised representatives as follows:




On behalf of the Consultancy by Mark Eccleston

/s/ Mark Eccleston

(Authorised Signature)

Mark Eccleston

October 1, 2010




On behalf of the Client

/s/ Cameron Reynolds

(Authorised Signature)

Cameron Reynolds

October 1, 2010





page 4


